DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 14-18, and 20-22 in the reply filed on September 14, 2021 is acknowledged.
Claims 11-13, 19, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 14, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: It is unclear in claim 1 if the (BIII) component is an optional component or is intended to be a required component. The claim first states that the composition further comprises: (B1); (BII); or (BIII), indicating that only one component out of (BI), (BII), and (BIII) need be present to meet the claim.  However, the last limitation of the claim states that the composition has a mass ratio of the curable resin (A) to the oxetane compound (BIII) being 5 : 5 to 9 : 1, implying that (BIII) is a required component. For the purpose of further examination, it is taken to mean that (BIII) is an optional component as long as at least one of (BI), (BII), and (BIII) is present, but when (BIII) is present in the composition, then there is a mass ratio of the curable resin (A) to the oxetane compound (BIII) of 5 : 5 to 9 : 1.
Regarding claim 18: Claim 18 recites the limitation "the oxetane compound (D)" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend claim 18 to depend on claim 17 instead of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 2002/0132872) as evidenced by Okamatsu et al. “Thermodynamic Work of Adhesion and Peel Adhesion Energy of Dimethoxysilyl-Terminated Polypropylene Oxide/Epoxy Resin System Jointed with Polymeric Substrates”. July 2000.
Regarding claim 1: Yamamura et al. teaches a curable/photocurable resin composition (abstract) comprising a curable resin/epoxy resin (B) (para. 51), which can be Epicoat 828 manufactured by Yuka-Shell K.K. (para. 60).  This resin has the structure: 

    PNG
    media_image1.png
    373
    477
    media_image1.png
    Greyscale
as evidenced by Okamatsu et al. In the art, this resin is sometimes referred to as Epikote 828, and sometimes as Epicoat 828, since it is manufactured by a Japanese company, and Epikote is a translation, however the manufacturing company is the same in both Yamamura et al. and Okamatsu et al. This resin fits the claimed General Formula (1) where: 
    PNG
    media_image2.png
    305
    561
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    117
    471
    media_image3.png
    Greyscale
(para. 48). Yamamura et al. teaches a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.
Yamamura et al. also teaches the optional (BI) component/polyol having 2 to 6 hydroxyl groups in the molecule (para. 83) in an amount of 0-35 parts by weight per 5-80 parts curable resin (A) (abstract), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.
Regarding claim 2: As can be seen from the structure of Epicoat 828 above, X1 and X2 are diphenylmethanediyl groups.
Regarding claim 3: As can be seen from the structure of Epicoat 828 above, X3 is 
    PNG
    media_image4.png
    95
    84
    media_image4.png
    Greyscale
, which is acyclic and -CH2- is a methylene spacer group.
Regarding claim 4: As can be seen from the structure of Epicoat 828 above, L1, L2, L3, and L4 contain the bond -O-.
Regarding claim 5: As can be seen from the structure of Epicoat 828 above, Y1 and Y2 are an epoxy group.
Regarding claim 6: Yamamura et al. also teaches a photoacid generator (para. 62).
Regarding claim 7: Yamamura et al. teaches the molecular weight of the polyol/polyhydric alcohol is 100-50,000 (para. 90), which overlaps the claimed range.
Regarding claims 8 and 10: Yamamura et al. teaches an oxetane compound in an amount of 5-80 parts, the epoxy resin in 5-80 parts and the polyol/polyhydric alcohol in 0-35 parts, which overlaps the claimed ranges.
Regarding claim 9: Yamamura et al. teaches 
    PNG
    media_image5.png
    143
    366
    media_image5.png
    Greyscale
(para. 48), which reads on general formula (4) where X8 has an ether bond.
Regarding claim 20: Yamamura et al. teaches 
    PNG
    media_image3.png
    117
    471
    media_image3.png
    Greyscale
, which reads on (BIII) and has two oxetanyl groups.
Regarding claim 21: Yamamura et al. teaches a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.
Regarding claim 22: As can be seen from the oxetane structure above, the X4 moiety is a phenylene group.

Claims 1 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2002/0161068) as evidenced by Okamatsu et al. “Thermodynamic Work of Adhesion and Peel Adhesion Energy of Dimethoxysilyl-Terminated Polypropylene Oxide/Epoxy Resin System Jointed with Polymeric Substrates”. July 2000.
Regarding claim 1: Watanabe et al. teaches a curable resin composition (abstract) comprising EPIKOTE 828 (para. 85). This resin has the structure 
    PNG
    media_image1.png
    373
    477
    media_image1.png
    Greyscale
as evidenced by Okamatsu et al. This resin fits the claimed General Formula (1) where: 
    PNG
    media_image2.png
    305
    561
    media_image2.png
    Greyscale
. Watanabe et al. also teaches a curing agent/photoacid generator (para. 72) and a cyclic compound having 3 reactive groups and a reactive group equivalent of 100 g/eq/triglycidyl isocyanurate (para. 60). While Watanabe et al. does not directly use the triglycidyl isocyanurate and Epikote 828 together, Watanabe et al. does teach that they 
Regarding claim 14: Triglycidyl isocyanurate is a compound having 1 cyclic structure that is an isocyanurate ring. 
Regarding claim 15: Triglycidyl isocyanurate has an epoxy group.
Regarding claim 16: Watanabe et al. teaches the Epikote 828 and the triglycidyl isocyanurate. Since both together would make 100% of the curable resin (A) and compound (BII), and no amount of each specifically is given, then an amount would be chosen up to and including 50 parts each, which overlaps the claimed range.
Regarding claim 17: Watanabe et al. teaches an oxetanyl compound (para. 65).
Regarding claim 18: Watanabe et al. teaches 5-95 mass % of the oxetanyl compound can be used (para. 69) in relation to 5-95 mass% of the epoxy blend (para. 64), which overlaps the claimed range.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767